Name: Regulation (EEC) No 1544/69 of the Council of 23 July 1969 on the tariff applicable to goods contained in travellers' personal luggage
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 359 5.8.69 Official Journal of the European Communities No L 191/ 1 REGULATION (EEC) No 1544/69 OF THE COUNCIL of 23 July 1969 on the tariff applicable to goods contained in travellers' personal luggage 2. Member States may reduce this exemption to ten units of account for travellers under fifteen years old. 3 . Where the total value per person of several items exceeds twenty-five units of account or the amount fixed pursuant to paragraph 2, as the case may be, exemption up to those amounts shall be granted for such of the items as would, if imported separately, have been granted exemption, it being understood that the value of an individual item cannot be split up . Article 2 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof; Having regard to the draft Regulation submitted by the Commission ; Whereas, following the entry into force on 1 July 1968 of the Common Customs Tariff, the rules concerning the tariff applicable to goods contained in travellers' personal luggage should be reviewed on a Community basis ; Whereas the assessment of customs duties to which such goods may be subject raises complex problems for the customs authorities by reason of the volume of traffic, the speed requirements involved, and the variety of goods imported which generally, for goods falling within any one tariff heading, are of little chargeable value; Whereas Community arrangements for relief from duty covering passenger traffic between third countries and the Community appear therefore to be necessary ; Whereas such relief must be confined to non-commercial importations of goods by travellers ; 1 . The following quantitative limits shall apply to importation of the under-mentioned goods under exemption from common customs duties : (a) tobacco products :  in the case of travellers residing outside Europe : up to 400 cigarettes or 200 cigarillos ( cigars of a maximum weight of 3 grammes each) or 100 cigars or 500 grammes of smoking tobacco ;  in the case of travellers residing in Europe : 200 cigarettes or 100 cigarillos (cigars of a maximum weight of 3 grammes each) or 50 cigars or 250 grammes of smoking tobacco ; (b ) alcoholic beverages : HAS ADOPTED THIS REGULATION: TITLE I Exemptions Article 1  distilled beverages and spirits of an alcoholicstrength exceeding 22 ° : 1 standard bottle (0-70 to 1 litre) or 1 . Goods contained in travellers' personal luggage shall be exempt from common customs duties if the imported goods have no commercial character and the total value of the goods does not exceed twenty-five units of account per person .  distilled beverages and spirits and aperitifs with a wine or alcoholic base of an alcoholic 360 Official Journal of the European Communities strength not exceeding 22 ; sparkling wines , fortfied wines : to a total of 2 litres, and  without taking into account the value of goods which qualified for exemption under Article 2 ( 1 ). 3 . The standard rate of customs duty specified in paragraph 1 shall not apply to products listed in Chapter 24 of the Common Customs Tariff.  still wines : to a total of 2 litres ; ( c ) Perfumes : 50 grammes and toilet waters : iU litre. Article 62 . Exemption for the goods listed in paragraphs1 (a) and (b ) shall not be granted to travellers under fifteen years old . 3 . Within the quantitative limits set in paragraph 1 and taking account of the restrictions in paragraph 2, the value of the goods listed in paragraph 1 shall not be taken into . consideration in ascertaining the amount of the exemption under Article 1 . The standard rate of customs duty mentioned in Article 5 shall not apply where, before the goods are charged to duty at that rate, the traveller has applied for them to be assessed to duty in accordance with the appropriate scale. In such case, all the imported goods shall be subject to the appropriate duties, save for, but not exceeding, the amount of the exemptions under Article 1 and/or Article 2 ( 1 ).Article 3 For purposes of ascertaining the amount of the exemption under Article 1 the value of the following shall not be taken into consideration :  personal effects temporarily imported, or re-imported after being temporarily exported;  books, newspapers and periodicals . TITLE III General provisions Article 7 Article 4 For purposes of application of this Regulation, importations shall be treated as having no commercial character if they : ( a ) take place occasionally and (b ) consist exclusively of goods for the personal or family use of the travellers , or of goods intended as presents ; the nature and quantity of such goods must not be such as might indicate that they are being imported for commercial reasons . Member States may set lower limits as to value and/or quantity for the exemption of goods when they are imported :  in frontier zone travel  by the crew of the means of transport used in travel between third countries and the Community. Article 8TITLE II Standard rate of duty Article 5 Member States may round off the amount in national currency resulting from the conversion of the amounts in units of account stated in Articles 1 and 5 . Article 9 1 . Standard ad valorem customs duty of 10% shall apply to goods contained in travellers ' personal luggage in excess of the exemption limits set in Article 1 and/or Article 2 ( 1 ), where such imports have no commercial character and the total value of the goods does not exceed eighty-five units of account per person . 2 . The total value referred to in paragraph 1 shall be ascertained :  taking into account the value of goods which qualified for exemption under Article 1 , up to the amounts specified in that Article, In Title II B of Part I of the Annex to Council Regulation (EEC) No 950/681 of 28 June 1968 on the Common Customs Tariff, the following words shall be deleted : (a ) in paragraph 1 : 'or contained in the personal luggage of travellers ', ( b ) in paragraph 3 : 'or the traveller'. 1 OJ No L 172, 22.7.1968, p . 1 . Official Journal of the European Communities 361 Article 10 The Commission shall communicate this information to the other Member States . Article 11Each Member State shall inform the Commission of the measures it is taking to implement this Regulation. This Regulation shall enter into force on 1 September 1969 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1969 . For the Council The President J. M. A. H. LUNS